20 So. 3d 914 (2009)
Kevin DOOLEY, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-5146.
District Court of Appeal of Florida, First District.
September 24, 2009.
Rehearing Denied November 5, 2009.
L. Lee Lockett, Esq. Jacksonville, for Petitioner.
*915 Bill McCollum, Attorney General, and Thomas D. Winokur, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of certiorari is denied on the merits. Allstate Ins. Co. v. Kaklamanos, 843 So. 2d 885 (Fla.2003); Ivey v. Allstate Ins. Co., 774 So. 2d 679 (Fla.2000).
WOLF, WEBSTER and CLARK, JJ., concur.